DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Molecular Medicine Reports, 3: 427-432, 2010).
Kim et al disclose the preparation of C. jaoniucum extract in in methanol and DMSO, as well as a dried powder (pg 427, Materials and methods, first ¶). The concentration ranged from 0-100 µg/ml extract (pg 428, Results, first ¶).
These formulation read the instant claims where the phrases “for stimulating melanogenesis” and “for preventing or improving vitiligo, white hair or hypopigmentation” are interpreted as intended .

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimotoyodome et al (US 2012/0196841).
Shimotoyodome et al discloses a cosmetic composition comprising an extract of Cirsium japonicum (claim 10, used for the moisturizing of hair (paragraph 63). Example 2-2 includes Cirsium japonicum at 3% by mass in an O/W type milky lotion (¶ 108).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612